REINHARDT, Circuit Judge,
concurring in part and dissenting in part:
Although the underlying dispute may appear to some to be trivial, and perhaps not worthy of serious First Amendment deliberation, the extreme positions taken by the parties during the course of their disagreement and the erroneous legal rule advocated by one of my colleagues leaves me with little choice but to discuss the constitutional questions in some depth. I agree that we should affirm the district court’s grant of summary judgment with respect to Brown’s procedural due process claim and that we should remand the state law claims for further consideration. I respectfully dissent, however, from my colleagues’ decision to affirm the award of summary judgment to the university with respect to Brown’s First Amendment claims.
First, I emphasize that there is no agreement between my colleagues in the *957majority as to the legal standard applicable to Brown’s First Amendment claims. Thus, there is no majority opinion and no binding precedent with respect to any First Amendment principles. Although Judges Graber and Ferguson reach the same conclusion, they do so for wholly different reasons. Judge Graber would apply the First Amendment standard that the Supreme Court created for high school student speech in Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988), to the speech of college and graduate students and would affirm the district court’s grant of summary judgment to the university defendants on the ground that under that standard it may regulate the content of the “Disack-nowledgments” that Brown inserted in his thesis. Judge Ferguson would also affirm the district court’s decision, but would do so because he believes that this case is about punishing a student who was caught “cheating,” an action that he does not believe triggers First Amendment review. He believes that it is the insertion of unauthorized material in Brown’s thesis — an act of cheating or deception — that caused the university to discipline him. Because he does not believe that the First Amendment protects cheating — and on that legal question I agree with him — Judge Ferguson does not address the First Amendment standard that is applicable to the regulation of college and graduate student speech.
I disagree with both of my colleagues’ positions. I disagree with Judge Graber because she would have this court adopt an erroneous First Amendment standard for a university’s attempts to regulate the speech of college and graduate students, and also because, even if that standard were applicable, the issues regarding the University’s excessive response to Brown’s disacknowledgments are not appropriate for decision without a trial on the facts. I disagree with Judge Ferguson because the record does not in any way support his conclusion as to the reason Brown was disciplined. Moreover, at the very least, the university’s motivation for disciplining Brown is a question of fact that cannot be resolved on summary judgment.
Judge Graber would have us adopt a First Amendment standard regarding the authority of public universities to limit the speech of graduate students that I believe to be wholly inappropriate — a standard that would seriously undermine the rights of all college and graduate students attending state institutions of higher learning. Specifically, she would import into the college and graduate academic world the limitations on speech that the Supreme Court has held appropriate for use in the case of emotionally less mature high school students. Because the reasons underlying the deference with respect to the regulation of the speech rights of high school youths do not apply in the adult world of college and graduate students, an arena in which academic freedom and vigorous debate are supposed to flourish, I cannot agree with Judge Graber’s conclusion that the First Amendment standard established in Hazelwood applies at the university level.
Even were the Hazelwood standard applicable to this case, I would vigorously disagree that a university’s decision to withhold a graduate student’s degree for almost a year, despite the fact that he has successfully completed his masters thesis and complied with all of the department’s other academic requirements, is a “reasonable” response to his attachment to his chemistry thesis of a one and a half page prefatory disacknowledgments section in which he caustically expresses his view that university and other public officials obstructed rather than aided his progress toward a graduate degree. Nor, in my *958opinion, is it a reasonable response to such expressive conduct for the university to exacerbate its retaliatory action by placing the offending graduate student on academic probation for the period during which his degree is being withheld, thus making him ineligible for a teaching or research position or for financial support.
The university’s extreme actions in response to Brown’s speech — speech that was highly critical of university and other public officials — raises a genuine question of material fact as to whether the university punished him because of the viewpoint he sought to express or whether, as the Judge Graber appears to believe, it simply desired to further a legitimate pedagogical concern. Thus, a genuine issue of fact as to the university’s extreme actions exists even if, as I willingly assume for purposes of this dissent, the university had the right to refuse to file Brown’s thesis in the library archives as long as he insisted that it not be filed without the hostile disack-nowledgments. Summary judgment was therefore wholly inappropriate.
Of equal importance, Judge Graber’s rejection of Brown’s principal constitutional claims is based entirely on a false premise. She begins her opinion by assuming, contrary to fact, that the university’s refusal to approve of Brown’s disacknowledgments statement and to file Ms thesis with the disacknowledgments in the library archives required, it to withhold his degree for almost a year and to deprive him of university financial assistance by placing him on academic probation.1 On the basis of that incorrect assumption, she concludes that we need not discuss Brown’s claims that the withholding of his degree and the imposition of financial sanctions constituted punishment for the expression of his views. Specifically, she contends that Brown cannot state separate First Amendment claims for the university’s decisions to withhold his degree and to place him on academic probation because those decisions were nondiscretionary and were compelled by the university’s earlier decision not to approve his thesis with the disack-nowledgments statement included. However, that contention is plainly incorrect. The fact that the university had no quarrel with the academic content of Brown’s thesis and that it did indeed confer his degree on him after withholding it for almost a year, even though he continued to refuse to submit a revised thesis without the disacknowledgments statement, demonstrates beyond any question that the university did have the discretion to confer the degree and totally belies Judge Gra-ber’s ipse dixit assertion to the contrary.2 *959Thus, without any basis in fact or law, Judge Graber simply refuses to confront, or even discuss, the principal constitutional issues presented in this case — whether the university’s allegedly retaliatory and punitive actions denying Brown the right to graduate and to receive financial assistance during his involuntary extended tenure as a graduate student violated his First Amendment rights.
Judge Ferguson similarly avoids the principal constitutional issues in this case by simply stating that Brown .was punished, not on the basis of his views, but rather because of “the academically dishonest manner in which [he] tried to publish his ‘Disacknowledgments.’ ” This assumption, however, is also not supported by the factual record. The university was not interested in punishing Brown for “cheating.” It was perfectly willing not to discipline him at all for his “deception.” In fact, it was willing at all times to file the thesis in the library archives and give Brown his degree, without imposing any discipline whatsoever, if he would simply remove the disacknowledgments statement or allow the librarian to do so. It later awarded him the degree despite his refusal to remove the statement, not because he had received adequate punishment, but because it changed its mind about continuing to wage the battle at that escalated level. In fact, it appears to me that the university was not nearly as affronted as Judge Ferguson by Brown’s act of inserting an unauthorized disacknowledgments statement as a preface to his thesis. It simply did not want to place the thesis in the library as long as it included the disack-nowledgments. At the very least, there is a genuine issue of fact as to whether the university was motivated by a desire to punish Brown for making post-approval modifications to the thesis or by its disagreement with the views that he expressed in the disacknowledgments.
It may be helpful to re-state at this point the history of this dispute. The question we must decide is whether Brown has raised a genuine issue of material fact as to whether the university punished him for the views he sought to express. There can be no question that the substantive portion of Brown’s thesis — his work on the morphology of calcium carbonate — was approved by his thesis committee and that, had nothing further occurred, he would have graduated shortly thereafter. Following the approval of the thesis, however, Brown inserted as a forward a disacknow-ledgments statement. It was in response to this one and a half page insert that the university decided to withhold Brown’s degree for almost a year (until sufficiently pressured to do otherwise) and to deprive him of financial support during that period by placing him on academic probation. Judge Graber ignores the questions raised by the drastic sanctions that the university imposed on Brown’s speech. In both the introduction and conclusion sections of her opinion, she characterizes this case as one involving only a thesis committee’s decision “not to approve” of or “assign a passing grade to” Brown’s thesis.3 She applies *960the First Amendment standard she would have us adopt to that action only and fails to discuss entirely how the excessive punishment could be justified in light of the Free Speech Clause. Brown’s complaint, as well as the record on summary judgment, clearly demonstrates, however, that this case is about much more than the mere decision not to approve the disack-nowledgments or the ensuing decision not to permit the placement of the thesis in the library.4
In the first paragraph of his complaint, Brown states that he is suing for “declaratory relief and ... damages” because “his degree was withheld from him” in violation of the First Amendment. Moreover, Brown’s first claim for relief in the complaint, asserts that “[defendants’ decision to withhold plaintiffs Master’s Degree because of his critical comments ... was an unconstitutional infringement” on his First Amendment rights (emphasis added).
The university’s decision to withhold Brown’s degree for almost a year after he had completed all of the academic requirements to earn a degree appears to be clearly unreasonable. More important, for purposes of this appeal, the university’s drastic actions raise a genuine issue of material fact as to whether the sanctions it imposed on Brown were motivated by a desire to punish him because of the views he sought to express or were simply designed to further its legitimate pedagogical concerns in some manner. Such questions are ordinarily not appropriate for decision on summary judgment, see, e.g., Hunt v. Cromartie, 526 U.S. 541, 552, 119 S.Ct. 1545, 143 L.Ed.2d 731 (1999) (“[I]t was error in this case for the District Court to resolve the disputed fact of motivation at the summary judgment stage.”), and this ease is no exception. Accordingly, I would permit Brown to present his First Amendment arguments to a jury, as the Constitution requires.
I. Hazelwood’s standard does not apply to college and graduate school student speech.
I vehemently disagree with Judge Gra-ber’s conclusion that Hazelwood provides the appropriate First Amendment standard for college and graduate student speech and begin this section by emphasizing that her opinion on this point is hers alone and is not joined by any other judge on this panel. Thus, her desire to import the Hazelwood standard into the university context does not constitute binding precedent. Rather, the appropriate speech standard for college and graduate students speech remains an open question in this circuit. It is precisely because the question remains an open one here and elsewhere that I address Judge Gra-ber’s analysis in some depth and explain why Hazelwood’s deferential standard is inappropriate for college and graduate student speech.
In Hazelwood, the Court addressed the degree of First Amendment protection available to high school student speech and held that high school educators “do not offend the First Amendment by exercising editorial control over the style and content of student speech in school-sponsored expressive activities so long as their actions are reasonably related to legitimate peda*961gogical concerns.” Id. at 273, 108 S.Ct. 562; see also Settle v. Dickson County Sch. Bd., 53 F.3d 152 (6th Cir.1995) (applying the Hazelwood standard to the speech of a junior high school student writing a research paper). In so holding, the Hazel-wood Court emphasized that a First Amendment standard that is more deferential to school officials is appropriate in a high school setting because high school students are young, emotionally immature, and more likely to be inappropriately influenced by school-sponsored speech on controversial topics. Hazelwood, 484 U.S. at 272, 108 S.Ct. 562 (“[A] school must be able to take into account the emotional maturity of the intended audience .... ”); see also Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 683-84, 106 S.Ct. 3159, 92 L.Ed.2d 549 (1986) (emphasizing that one reason why high school officials should be accorded more deference to limit student speech is because a high school audience is “less mature”); Planned Parenthood of Southern Nevada, Inc. v. Clark Cty. Sch. Dist., 941 F.2d 817, 829 (9th Cir.1991) (en banc) (discussing the immaturity of a high school audience and stating that the First Amendment standard applicable to high school student speech must provide educators with “the ability to consider the emotional maturity of the intended audience”).
The Supreme Court has recognized that college and graduate students, unlike high school students, are more mature, independent thinkers who are less likely to be influenced by the school-sponsored publication of controversial ideas. See, e.g., Widmar v. Vincent, 454 U.S. 263, 274 n. 14, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981) (“University students are, of course, young adults. They are less impressionable than younger students.”); Tilton v. Richardson, 403 U.S. 672, 688, 91 S.Ct. 2091, 29 L.Ed.2d 790 (1971) (recognizing that “college students are less impressionable”). In fact, discussion of controversial ideas on a college campus is essential to the “background and tradition of thought and experiment that is at the center of our intellectual and philosophic tradition” in the university setting. Rosenberger v. Rector and Visitors of the Univ. of Virginia, 515 U.S. 819, 835, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995). Vigorous debate on controversial topics is consistent with the Supreme Court’s description of our college and university campuses as “vital centers for the Nation’s intellectual life.” Id. at 836, 115 S.Ct. 2510; see also Widmar, 454 U.S. at 268 n. 5, 102 S.Ct. 269 (“The college classroom with its surrounding environs is peculiarly the marketplace of ideas.” (internal quotations omitted)).
Because college and graduate school students are typically more mature and independent, they have been afforded greater First Amendment rights than their high school counterparts, just as they have been afforded greater legal rights in general. Along with the right to vote, most college and graduate school students are permitted to drive automobiles, to purchase cigarettes, to marry, and even to join the military; many high school students do not enjoy any of these rights or privileges. Similarly, most college students and almost all graduate students may legally consume alcohol, a right not generally available to high school students. Although we have not explicitly addressed how much protection to give the First Amendment rights of college and graduate school students, we have recognized that
[djifferent considerations govern application of the first amendment on the college campus and at lower level educational institutions. The activities of high school students, for example, may be more stringently reviewed than the conduct of college students, as the for*962mer are in a much more adolescent and immature stage of life.
Nicholson v. Board of Educ. Torrance Unified Sch. Dist., 682 F.2d 858, 863 n. 4 (9th Cir.1982) (internal quotations omitted); see also Mabey v. Reagan, 537 F.2d 1036, 1046-47 (9th Cir.1976) (“A college relies in large measure on faculty self-governance and its contributions to administrative decisions. This is analogous to, but different from a high school’s need to ‘discipline by ... superiors.’ ”). In Hazelwood itself, the Supreme Court recognized that “the same degree of deference” shown to high school officials may not be “appropriate” when analyzing the First Amendment protection available to “school-sponsored expressive activities at the college and university level.” Id. at 273 n. 7, 108 S.Ct. 562. When discussing the First Amendment rights of college students generally, the Supreme Court noted that “the precedents of this Court leave no room for the view that, because of the acknowledged need for order, First Amendment protections should apply with less force on college campuses than in the community at large.” Healy v. James, 408 U.S. 169, 180, 92 S.Ct. 2338, 33 L.Ed.2d 266 (1972); see also Board of Regents of the Univ. of Wisconsin Sys. v. Southworth, 529 U.S. 217, 239 n. 4, 120 S.Ct. 1346, 146 L.Ed.2d 193 (2000) (emphasizing that “the right of teaching institutions to limit expressive freedom of students ha[s] been confined to high schools ..., whose students and their schools’ relation to them are different and at least arguably distinguishable from their counterparts in college education.”).
Judge Graber’s suggestion that we import the Hazelwood standard into the college and university context is particularly unfortunate, because the standard is a deferential one that courts often use to justify highly questionable actions by high school educators that restrict controversial speech. See, e.g., Planned Parenthood, 941 F.2d at 829 (holding that the school district’s justification for refusing to publish family planning advertisements was reasonable under the Hazelwood standard); Fleming v. Jefferson County Sch. Dist., 298 F.3d 918 (10th Cir.2002) (upholding a school district’s guidelines restricting a tile painting project at area high schools under the Hazelwood standard); McCann v. Fort Zumwalt Sch. Dist., 50 F.Supp.2d 918 (E.D.Mo.1999) (holding that school board’s decision to prohibit the high school marching band from performing a song that it interpreted as promoting the illegal use of drugs was reasonable under Hazelwood ).
Recognizing that college and graduate student speech should be entitled to greater First Amendment protection than that of high school students, the Sixth Circuit has explicitly declined to apply Hazelwood’s deferential First Amendment standard in the university setting. See Kincaid v. Gibson, 236 F.3d 342, 354 (6th Cir.2001) (en banc). In Kincaid, a public university attempted to suppress the speech of some of its college students by withholding publication of the school yearbook. Kincaid, 236 F.3d at 345-46. The Sixth Circuit, on rehearing en banc, held that the Hazelwood standard was inapplicable and instead concluded that the yearbook was a limited public forum in which viewpoint discrimination was impermissible and content-based regulations were permissible only when narrowly drawn to effectuate a compelling state interest. Id. at 354; see also Student Govt. Ass’n v. Board of Trustees of the Univ. of Mass., 868 F.2d 473, 480 n. 6 (1st Cir.1989) (stating that the Hazelwood standard does not apply to a college newspaper).
Judge Graber attempts to distinguish the First and Sixth Circuit decisions from the instant case by characterizing the stu*963dent speech in college yearbooks and newspapers as extracurricular speech that is entitled to broader First Amendment protection than the curricular speech at issue here. Her suggested distinction between curricular and extracurricular speech, however, is belied by the Supreme Court’s analysis in Hazelwood itself. Ha-zelwood involved a challenge to the school’s censorship of a high school newspaper. The Court specifically stated that “school-sponsored publications [and] theatrical productions” that are “supervised by faculty members and designed to impart particular knowledge or skills to student participants and audiences” are examples of expressive activities that “bear the imprimatur of the school” and are therefore subject to the same degree of First Amendment scrutiny as curricular speech, even if they do not “occur in a traditional classroom setting.” Hazelwood, 484 U.S. at 271, 108 S.Ct. 562; see also Planned Parenthood, 941 F.2d at 827 (interpreting the Supreme Court’s Hazelwood decision and holding that “the Court intended that the same principles that animate educational decisions ... come into play when determining what advertisements are suitable for publication in school newspapers, yearbooks and athletic programs” (emphasis added)). The yearbook at issue in Kincaid was under the management of a “Student Publications Board” consisting of “faculty! ] and university officials,” as well as students. Kincaid, 236 F.3d at 849. Thus, student speech in the yearbook was just as likely to be perceived by members of the public “to bear the imprimatur of the school” as student speech in a curricular context. Hazelwood, 484 U.S. at 271, 108 S.Ct. 562. Despite the evident similarity in subject matter in Hazelwood and Kincaid, the Sixth Circuit refused to apply the Hazelwood high school standard to a university’s decision to withhold publication of a yearbook and instead applied a standard that was more protective of university students’ First Amendment rights. When discussing its rationale, the Kincaid court emphasized the fact that university students are “less impressionable than younger students” and noted that “[t]he danger of chilling ... individual thought and expression ... is especially real in the University setting, where the State acts against a background and tradition of thought and experiment that is at the center of our intellectual and philosophic tradition.” Kincaid, 236 F.3d at 352 (quoting Widmar, 454 U.S. at 274 n. 14, 102 S.Ct. 269, and Rosenberger, 515 U.S. at 835-36, 115 S.Ct. 2510). Thus, Judge Graber’s purported curricular/extra-curricular distinction provides no basis for distinguishing Kincaid and Student Government Association and is disingenuous at best.
Because I believe that the First and Sixth Circuits appropriately afforded college and graduate student speech, whether curricular or extracurricular, greater First Amendment protection than high school student speech, and because the importation of the Hazelwood standard into the college and graduate school context would dilute the free speech rights of all students attending public institutions of higher learning, I respectfully disagree with Judge Graber’s conclusion that Hazel-wood’s reasonableness standard should apply to Brown’s First Amendment claims.
II. There are a number of more speech-protective standards that could be applied to college and graduate student speech.
Although our three-way set of opinions leaves open the question of what First Amendment standard applies to the regulation of college and graduate student speech, it is worth considering what that standard might be. There are a number of possible standards that are more protec*964tive of student speech than the Hazelwood standard, and yet still respect a university’s need to further its legitimate pedagogical purposes. I will mention only two.
First, there is the limited or designated public forum in which the government opens a forum “for use by the public at large for assembly and speech, for use by certain speakers, or for the discussion of certain subjects.” Cornelius v. NAACP Legal Defense and Educ. Fund, Inc., 473 U.S. 788, 802, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985). In a limited public forum, the government may impose reasonable time, place, and manner restrictions on speech; viewpoint-based restrictions are impermissible; and all content-based restrictions must be narrowly drawn to effectuate a compelling state interest. Id. This is the standard that the Sixth Circuit applied in Kincaid when it held that the university’s yearbook constituted a limited or designated public forum in which content-based regulations were subject to strict scrutiny review. Kincaid, 236 F.3d at 347, 354.5
Another possibility is to adopt an intermediate level of scrutiny for regulations of student speech in college and graduate programs. Cf. United States v. Virginia (“VMI”), 518 U.S. 515, 533, 116 S.Ct. 2264, 135 L.Ed.2d 735 (1996) (applying intermediate scrutiny to gender-based classifications in equal protection jurisprudence). Under an intermediate level of scrutiny, the university would have the burden of demonstrating that its regulation of college and graduate student speech was substantially related to an important pedagogical purpose. Id. at 533, 116 S.Ct. 2264. Although intermediate scrutiny is more protective of First Amendment speech rights than the Hazelwood standard, it affords more deference to educators’ content-based decisions than does the strict scrutiny standard that applies under a limited public forum analysis.
When determining what standard is appropriate for analyzing regulations of college and graduate student speech, it is important to distinguish student speech from university speech, teacher or other employee speech, and the speech of private individuals using the university’s facilities. Cf. Rosenberger, 515 U.S. at 833-34, 115 5.Ct. 2510 (distinguishing between a university’s right to determine the content of the education that it provides, which is the university’s speech, and the university’s ability to regulate the speech of private individuals who use its facilities). It may be that different First Amendment standards are applicable in different contexts to restrictions imposed at the university level depending on both the speaker and the nature of the particular forum. For purposes of this dissent, I need not decide what standard(s) of review is appropriate for analyzing a university’s attempts to regulate college or graduate student speech in general, or Brown’s in particular, because, regardless of what standard is deemed applicable, Brown has established a genuine issue of material fact as to the university’s motivation for imposing such extreme sanctions in response to his attempt to add a disacknowledgments section to an already-approved thesis. The constitutional questions in this case cannot be resolved on summary judgment, regardless of the standard employed.6
*965III. Even if Hazelwood were the applicable standard, the University’s decisions to place Brown on academic probation and to withhold his degree for almost a year would raise genuine issues of material fact that preclude summary judgment.
Even under Hazelwood’s highly deferential standard, questions of material fact remain that preclude summary judgment. When applying the Hazelwood standard, we first balance the totality of the school’s actions — particularly its decisions to withhold Brown’s degree for almost a full year and to place him on academic probation for that period, thus making him ineligible for a university teaching or research position or for financial support — against the university’s purported pedagogical concern — its interest in ensuring that graduate students write theses that not only meet all of its academic standards but also conform to the “proper format” for a scientific paper — in order to determine whether the university’s actions were “reasonably related to legitimate pedagogical concerns.” Hazelwood, 484 U.S. at 273, 108 S.Ct. 562. Here, the university’s imposition of so extreme a sanction appears grossly disproportionate when balanced against the minor nature of Brown’s alleged transgression and against its own interest in ensuring that all of its rules and regulations are fully complied with and that all of its students learn how to follow the proper format for scientific and other academic papers. The unusual severity of the actions taken by the university is sufficient in itself to raise a genuine issue of material fact as to whether its decisions to withhold Brown’s degree for almost a year and to place him on academic probation during that time are “reasonably related” to a legitimate pedagogical purpose.
The record clearly does not permit us to determine at the summary judgment stage of the proceedings the university’s motivations in imposing so extreme a sanction on Brown. In this circuit, Hazelwood, like all the other standards I have discussed, prohibits school officials from discriminating against student speech on the basis of viewpoint. See Planned Parenthood, 941 F.2d at 829-30 (holding that Hazelwood requires, consistent with First Amendment jurisprudence in other contexts, that all restrictions on student speech be viewpoint neutral); see also Downs v. Los Angeles Unified Sch. Dist., 228 F.3d 1003, 1010-11 (9th Cir.2000) (stating that restrictions on school-sponsored speech in a nonpublic forum must be viewpoint neutral); Rosenberger, 515 U.S. at 829, 115 S.Ct. 2510 (“When the government targets not subject matter, but particular views taken by speakers on a subject, the violation of the First Amendment is all the more blatant.”). Here, the university’s draconian actions in response to Brown’s unsuccessful attempt to publish his disacknowledg-ments raise a question of material fact about whether the university was motivated, not by its asserted pedagogical purposes, but by a desire to punish Brown for the viewpoint that he sought to express by having his disacknowledgments included in the thesis.7
*966As I have noted, I do not question the university’s rejection of the disacknowledg-ments as a part of the thesis, only the imposition of the punitive actions. It is significant, however, that in the disacknow-ledgments, Brown accused the Dean, the staff of the graduate division, the management of the university library, a former University professor, the former Governor, and the UC Regents of placing obstacles in his path toward obtaining a degree and castigated them for “being an ever present hindrance during [his] graduate career.” Brown’s views are certainly ones that Dean Li and the professors on Brown’s thesis committee would find highly offensive. The extreme severity of the university’s reactions — its decision to withhold Brown’s degree for almost a year and to place him on academic probation, thus making him ineligible for a university teaching or research position and for financial support — is sufficient, standing alone, not only to raise a question of gross disproportionality but to raise a question of fact as to whether it was Brown’s insistence on publishing the hostile views expressed in the disacknowledgments and not his mere non-compliance with the “proper format for a scientific paper” that motivated the University to impose such harsh sanctions.
The timing of the university’s decision to award Brown his degree after almost a year also raises a question about its motivation for withholding the degree in the first instance. On May 11, 2000, a producer for “ABC’s Nightly News with Peter Jennings” contacted Brown expressing interest in learning more about his straggle with the administration over his disack-nowledgments section. University officials spoke with the producer on May 14, 2000 and Brown was interviewed on May 15, 2000. The very next day, Brown received a letter via Federal Express stating that the university had decided to award him a degree. The university contends that the timing was coincidence, that the Dean had requested a departmental recommendation on Brown’s status a month before the interviews were conducted, and that the interview with university officials actually took place after they had decided to award Brown a degree. The university officials, however, admit that they were contacted by the producer during the last week of April or the first week of May, which, viewing the facts in the light most favorable to the non-moving party, is approximately three weeks before Brown received the federal express package stating that he was going to receive his degree. Ultimately, there is a question of fact about what motivated the university’s decision to award Brown his degree and what, if anything, that reveals about its reasons for withholding the degree in the first instance. Certainly it raises a genuine issue of fact (to put it mildly) regarding Judge Graber’s assertion that the university was compelled to withhold Brown’s degree because he failed to submit a thesis in the required form.
One need only examine some of the acknowledgments that the university has accepted in the past to see that something more than the non-compliant format of *967Brown’s disacknowledgments may have motivated the university’s decision to withhold his degree and place him on academic probation. Other acknowledgments with equally offensive language were approved by the university with no adverse consequences for the author. For example, Dr. Mark Sanson Morey’s dissertation acknowledgment, which was approved by his thesis committee, contained the following statements:
To: 1) the dips**ts who decided to put the P-chemists on the forth [sic] floor, 2) the inept facilities management monkey who raised the cooling water pressure and 3) the dumb ass who left his cooling water ON for a laser that was OFF for 2 years and subsequently flooded my lab, desk, and my most important files: may your bloated, limb-less bodies wash to shore and be picked clean by seabirds and maggots....
While it is true, as Judge Graber states, that different thesis committees are likely to apply the university’s standards differently, the existence of other “non-conforming” acknowledgments that were approved without any adverse consequences for the author is relevant to the question of the university’s reason for imposing such drastic sanctions on Brown. If non-compliance with the proper format for a scientific paper were the actual reason for the university’s actions, dissertation acknowledgments like Dr. Morey’s would also have been prohibited. Drawing all inferences in Brown’s favor as we must when reviewing the district court’s grant of summary judgment to the university defendants, there is a genuine issue of material fact about whether the university’s purported reason for depriving Brown of financial support and the opportunity to graduate because of his insistence on including the disacknow-ledgments was pretextual, and whether the actual reason the university refused to allow him to receive financial benefits and permit him to graduate was that the administration sought to punish him for the viewpoint he tried to express when he insisted that his thesis include a prefatory one and a half page disacknowledgments statement castigating university and other public officials.
In sum, Brown has raised genuine issues of material fact as to whether the university defendants violated his First Amendment rights, even under the most deferential First Amendment standard available— a standard that was clearly established at the time of the events in this case. Moreover, a reasonable school official would have known that, even under Hazelwood’s “reasonableness” standard, placing a graduate student on academic probation and withholding his degree for almost a year solely because he attempted to include a one and a half page statement highly critical of university and other public officials in his thesis would be unreasonable and would violate the student’s First Amendment rights. Accordingly, I respectfully dissent from my colleagues’ conclusions (implicit or explicit) on Brown’s principal First Amendment claims. I would reverse the district court’s grant of summary judgment in favor of the defendants in part, and remand in order to allow Brown to pursue those claims and to seek damages in connection with the principal First Amendment violations he alleges.

. In footnote 2 of her opinion, Judge Graber contends that the university was following its "mandatory policy” when it withheld Brown's degree. The "policy” to which she refers, however, simply does not exist. There is no polic)1' in the record that requires that, in order to obtain a degree, a student, in addition to completing all of the academic requirements for a master's degree, must file his thesis in the university's library archives. With respect to the policy that is in the record, there is at best a genuine issue of fact as to whether the meaning Judge Graber’s opinion ascribes to its vague terms is plausible. Moreover, there is nothing in the record suggesting that the university has ever refused to award a master's degree to a graduate student who has complied with all of the academic requirements simply because the student wanted to add an acknowledgments or disacknowledgments statement to his thesis. If anything violates the university's policy and does so for the first time, it is not, as Judge Graber's opinion states, the university's belated decision to grant a student the degree he had earned; rather, it is the withholding of a degree for almost a year from a graduate student who had completed all of the academic requirements for his degree, including the completion of a master’s thesis, merely because he wanted to include a prefatory disacknowledgments statement.


. Moreover, the fact that Brown was notified of the university's decision to award him a *959degree two days after a producer from "ABC’s Nightly News with Peter Jennings” interviewed university officials about Brown’s disacknowledgments and three weeks after ABC first contacted the university about Brown's complaints raises a substantial question about the university’s motivation for withholding the degree for the preceding year.


. She argues that the university did not approve the thesis because, so long as the disacknowledgments were included, it was not in a proper academic format. She also says that it is an appropriate pedagogical function to teach graduate chemistry students how to write optional acknowledgments, and, apparently, that if they have not learned that skill, *960they are not qualified to receive advanced degrees in chemistry.


. Judge Ferguson also discusses only the university’s refusal to publish the thesis. However, having resolved the factual dispute over the university’s reason for disciplining Brown in favor of the university, on the basis of dishonesty, a theory not even argued by that body, it would appear that the First Amendment would not affect his judgment as to the excessive punishment question.


. The Foundation, for Individual Rights in Education, Inc., participating in this case as amicus curiae, contends that limited public forum analysis should apply to the university’s actions in this case.


. I reiterate that I assume throughout this opinion that the university had a right not to approve the prefatory disacknowledgments statement and to refuse to place the thesis in its library so long as Brown insisted on attaching that statement to the thesis. My col*965leagues may well be correct that the university's actions in that respect do not offend the First Amendment under any appropriate standard, even though they disagree on the reasons for reaching that conclusion. That, however, disposes of only one issue, a comparatively minor one as far as I am concerned, and does not resolve Brown's principal constitutional claims.


. Judge Ferguson resolves the disputed issue of fact by declaring that the university's actions were motivated by a desire to punish Brown for sneakily and dishonestly inserting unauthorized material into his thesis after it *966had already been approved. The record, as I read it, does not support this conclusion. The university’s offer to afford Brown all of the same benefits that he would have received before he “cheated" if he would simply remove the offending material from his thesis belies the argument that the sanctions were imposed to punish him for cheating. It seems to me far more likely that the sanctions were imposed because he insisted on attempting to publicize his unpopular views. At the very least, however, there is a question of fact about the university’s motivation — a question that is not appropriately resolved on summary judgment.